ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 00-373 and DRB 00-403, concluding that MARK D. CUBBERLEY of TRENTON, who was admitted to the bar of this State in 1984, and who thereafter was suspended from the practice of law by Order of the Court filed March 30, 2001, and who remains suspended at this time, should be suspended from the practice of law for a period of three months for violating RPC 1.3 (lack of diligence) and RPC 8.1(b) (failure to cooperate with disciplinary authorities);
And the Disciplinary Review Board further having concluded that on reinstatement to practice, respondent should be required to practice under the supervision of an attorney approved by the Office of Attorney Ethics for a period of two years;
And good cause appearing;
It is ORDERED that MARK D. CUBBERLEY is suspended from the practice of law for a period of three months and until the further Order of the Court, effective immediately; and it is further
ORDERED that on reinstatement to practice, respondent shall practice under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of two years and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of suspension and *33that respondent continue to comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.